Name: Commission Regulation (EEC) No 3205/81 of 10 November 1981 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations
 Type: Regulation
 Subject Matter: processed agricultural produce;  economic policy;  legal form of organisations
 Date Published: nan

 No L 322/ 16 Official Journal of the European Communities 11 . 11 . 81 COMMISSION REGULATION (EEC) No 3205/81 of 10 November 1981 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organizations HAS ADOPTED THIS REGULATION : Article 1 The text of Article 3 (5) of Regulation (EEC) No 2191 /81 is hereby replaced by the following text : ' 5 . A voucher shall be valid from the first day of the calendar month indicated thereon until the 10th day of the following month ; delivery must be made during that period .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Greece, and in particular Article 12 (3) thereof, Whereas Commission Regulation (EEC) No 2191 /81 (2 ) lays down that the voucher referred to in Article 3 thereof is to be valid only during the month stated on that document ; whereas it has been found necessary, in order to facilitate the practical implemen ­ tation of the system, to extend the period slightly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2) OJ No L 213, 1 . 8 . 1981 , p . 20 .